Johnson, Judge.
Arthur Radford appeals from his conviction for use of a license *380plate to conceal or misrepresent the identity of a vehicle and no proof of insurance.
1. Radford asserts 15 enumerations of error. The record on appeal discloses no motions or objections below preserving the issues now raised by Radford’s first, second, third, eleventh, twelfth and thirteenth enumerations of error. “We may not decide issues raised for the first time on appeal. [Cits.]” Weaver v. State, 200 Ga. App. 82 (1) (406 SE2d 574) (1991).
2. Radford contends in his fourth enumeration that the trial court erred in refusing to admit into evidence two purported photographs of his automobile taken after it was impounded. This contention is without merit.
“Before a photograph may be introduced in evidence, it must be authenticated by a showing that it is a fair and truthful representation of what it purports to depict. The quantum of evidence required to sufficiently identify photographs as true and accurate representations of what they purport to depict is a matter to be left within the discretion of the trial court.” (Citations and punctuation omitted.) Mattarochia v. State, 200 Ga. App. 681, 683 (4) (409 SE2d 546) (1991). Here, Radford attempted to authenticate the purported photographs of his automobile, taken after it was impounded, through the testimony of the arresting officer. The officer testified that he never saw the vehicle after it was impounded. Consequently, this officer could not testify that the photographs were true and accurate representations of what they purported to depict. Accordingly, the trial court did not abuse its discretion in refusing to admit the photographs into evidence.
3. Radford’s fourteenth enumeration of error is that there was insufficient evidence at trial to support the jury’s verdict. Reviewing the evidence in the light most favorable to the jury’s verdict, we conclude that a rational trier of fact could have found Radford guilty beyond a reasonable doubt of use of a license plate to conceal or misrepresent the identity of a vehicle and no proof of insurance. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
4. Radford argues in his fifteenth enumeration of error that his sentence is excessive. As to each count, Radford was sentenced to serve 12 months concurrent probation and to pay a $500 fine. The court ordered the probation to be terminated upon payment of the fines. “This court is not empowered to modify a sentence which is within the statutory limits for the offense. Any question as to the ex-cessiveness of a sentence, which in this case was within the legal limits, should be addressed to the appropriate sentence review panel.” (Citations and punctuation omitted.) Thomas v. State, 199 Ga. App. 818 (406 SE2d 811) (1991).
5. Radford’s remaining enumerations of error are without merit.
*381Decided September 8, 1992.
Arthur A. Radford, pro se.
Gerald N. Blaney, Jr., Solicitor, David M. Fuller, Assistant Solicitor, for appellee.

Judgment affirmed.


Carley, P. J., and Pope, J., concur.